Citation Nr: 1453232	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-24 005A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for schizophrenia.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hepatitis C.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for pes planus.



REPRESENTATION

Appellant represented by:	James J. Perciavalle, Agent


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran had active duty service from February 1978 to January 1979.  

This case comes before the Board of Veterans Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO).  

The travel board hearing scheduled for the Veteran on September 25, 2013 was cancelled on behalf of the Veteran in a letter from his Agent, which was received by the Board on August 21, 2013.  

A May 2013 lay statement from the Veteran's parents has been added to the record since the June 2012 Statement of the Case along with a waiver of RO review of the additional evidence.  See 38 C.F.R. § 20.1304 (2014).  

The reopened issue of entitlement to service connection for schizophrenia, as well as the issues of whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss and entitlement to service connection for tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The claim for entitlement to service connection for schizophrenia was most recently denied by the Board in November 2006 and the decision was not appealed.

2.  Evidence received since the November 2006 Board decision is new, relates to an unestablished fact necessary to sustain the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for schizophrenia.

3.  The claim for entitlement to service connection for bilateral hearing loss was most recently denied by the Board in July 2009 and the decision was not appealed.

4.  It was requested on behalf of the Veteran by his Agent in May 2013 that the issues of whether new and material evidence to reopen a claim for entitlement to service connection for hepatitis C and entitlement to service connection for pes planus be withdrawn.  


CONCLUSIONS OF LAW

1.  The November 2006 Board decision denying a reopening of a claim for entitlement to service connection for schizophrenia is final.  38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2006); currently, 38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2014).

2.  Evidence submitted since November 2006 to reopen the claim of entitlement to service connection for schizophrenia is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The July 2009 Board decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2009); currently, 38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2014).
4.  Evidence submitted since July 2009 to reopen the claim of entitlement to service connection for bilateral hearing loss is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2014).

5.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hepatitis C have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).  

6.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for pes planus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2014). 

In this case the Board is granting the Veteran's request to reopen the previously denied claim for service connection for schizophrenia.  Given the favorable disposition of this issue, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


Analysis of the Claims

New and Material Evidence Claims

The Veteran seeks to reopen a claim of service connection for schizophrenia, which he contends was either incurred in or aggravated as a result of his military service.  

In general, unappealed Board decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has a psychiatric disability due to service.  

The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).
Entitlement to service connection for schizophrenia was initially denied by rating decision in August 1979 because it had existed prior to service and was not aggravated therein.  The Veteran was notified of the denial later in August 1979 and he did not timely appeal.  Attempts to reopen the claim were denied by unappealed rating decisions in July 1986, September 1993, and December 1993 because new and material evidence was not submitted.  In November 2006, the Board did not reopen the claim for entitlement to service connection for schizophrenia because the evidence submitted since December 1993 was cumulative of evidence already on file.  A new claim to reopen for entitlement to service connection for schizophrenia was received by VA in July 2010.  The claim was denied by rating decision in May 2011, and the Veteran timely appealed.

The evidence on file at the time of the November 2006 Board decision consisted of the Veteran's service treatment records, private and VA medical records dated from December 1992 to November 2004, and a transcript of a travel board hearing in October 2005.

The Veteran's service treatment records do not reveal any psychiatric problem on his February 1978 entrance medical history and medical examination reports.  According to an October 1978 Medical Evaluation Board report, the Veteran gave a history of preservice problems with schizophrenia.  The diagnosis was schizophrenia, undifferentiated type, chronic, severe, existed prior to service.

The Veteran was hospitalized at private facilities several times in 1992 and 1993 for psychiatric problems.  The December 1992 diagnoses from Braddock Medical Center were bipolar disorder, mixed state with psychotic features; cocaine abuse; and alcohol abuse.  The May 1993 diagnosis from St. Francis Medical Center was chronic paranoid schizophrenia.  VA and private treatment records dated in 2003 and 2004 reveal treatment for psychiatric disability.  The Veteran testified in support of his claim in October 2005.

Evidence received since November 2006 consists of VA treatment reports dated through January 2012, a May 2013 statement from the Veteran's parents, and written statements by and on behalf of the Veteran.  
Medical evidence added to the record after November 2006 includes a January 2012 VA medical report in which it is noted that the Veteran had been treated for schizophrenia since February 1993 and a May 2013 statement from the Veteran's parents in which it is noted that the Veteran was never diagnosed or treated for schizophrenia prior to his military service.  

The Board has reviewed the evidence received into the record since the November 2006 Board decision and finds that new and material evidence has been submitted sufficient to reopen the claim for service connection for schizophrenia.  

The January 2012 medical report and the May 2013 lay statement are new because they have not previously been received by VA, and they are material because they relate to the element of whether the Veteran's schizophrenia is related to service.  As such, this opinion raises a reasonable possibility of substantiating the claim for service connection for schizophrenia, as this evidence bears upon one element of a claim for service connection.

With respect to the claim for service connection for bilateral hearing loss, this claim was previously denied on a direct service connection basis claimed as due to noise exposure in service.  Denial of a claim by the Board is a decision as to all potential theories of entitlement, not just those considered and rejected.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005).  Therefore, new and material evidence is needed to reopen the claim.  The Veteran's current claim is based on a theory of entitlement to service connection for bilateral hearing loss secondary to his schizophrenia.  In particular, he claims that medication taken for his schizophrenia has caused hearing loss.  This is sufficient to reopen the claim because, if true, it would potentially result in a grant of benefits.  Therefore, the claim of entitlement to service connection for bilateral hearing loss is reopened.





Claim to Reopen for Service Connection for Hepatitis C and Claim for Service Connection for Pes Planus

According to a May 2013 statement on behalf of the Veteran from his Agent, the Veteran wished to withdraw his appeal on the issues of whether new and material evidence has been received to reopen a claim for entitlement to hepatitis C and entitlement to service connection for pes planus.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

Prior to the promulgation of a decision by the Board in this case, the Board finds that the May 2013 statement from the Veteran's Agent indicates that the Veteran no longer wishes to pursue the appeal on the issues of whether new and material evidence has been received to reopen a claim for entitlement to hepatitis C and entitlement to service connection for pes planus.  Rather, he wishes to withdraw his appeal on these issues.  

As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issues of whether new and material evidence has been received to reopen a claim for entitlement to hepatitis C and entitlement to service connection for pes planus.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for schizophrenia is reopened; and to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for bilateral hearing loss is reopened; and to that extent only, the appeal is granted.

The appeal as to whether new and material evidence has been received to reopen a claim for entitlement to service connection for hepatitis C is dismissed.

The appeal as to entitlement to service connection for pes planus is dismissed.


REMAND

As noted above, new and material evidence has been received to reopen the claims of entitlement to service connection for schizophrenia and for bilateral hearing loss.  The Board finds, however, that adjudication of the reopened claim on a de novo basis is inappropriate at this juncture because there is no nexus opinion on file on whether the Veteran's schizophrenia is causally related to service.  Consequently, additional development is required on the issue of entitlement to service connection for schizophrenia.

It has been contended that the Veteran should be service connected for hearing loss and tinnitus as secondary to medication he is taking for his schizophrenia.  Because the remanded issue of entitlement to service connection for schizophrenia could have an impact on the Veteran's claim for entitlement to service connection for bilateral hearing loss and on his claim for entitlement to service connection for tinnitus, these issues are inextricable intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Therefore, the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus are also part of this remand.

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. 
§ 1132 (West 2002).  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.  

The provisions of 38 C.F.R. § 3.304(b) (2013) require that VA, rather than the claimant, bear the burden of proving that the disability at issue pre-existed entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 (2003).

Although the Veteran noted a history of psychiatric problems prior to service entrance, there were no psychiatric complaints or findings on his February 1978 entrance medical history and medical examinations reports.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will schedule the Veteran for a VA examination by an appropriate medical professional to determine whether the Veteran has schizophrenia that was incurred in or aggravated by service.  A copy of the record must be provided to the examiner for review in conjunction with the examination.  The examiner is asked to provide an opinion on whether the Veteran's schizophrenia clearly and unmistakably preexisted service and, if so, whether there is clear and unmistakable evidence that the disability was not aggravated (increased in disability beyond the natural progress of the condition) by service (in other words, was any increased clearly and unmistakably due to the natural progression of the disability).  If the Veteran's schizophrenia did not clearly and unmistakably preexist service, the examiner will provide an opinion on whether it is at least as likely as not that the disability was incurred in or aggravated by service.  A complete rationale must be provided for any opinion offered.

If it is concluded that the Veteran has schizophrenia that was either caused by or aggravated by service, the examiner will opine as to whether it is at least as likely as not (50 percent probability or more) that his hearing loss and tinnitus  are caused o aggravated by the medication that he is taking for his schizophrenia.

The term 'clear and unmistakable evidence' means obvious, manifest, undebatable.

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

2.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  

3.  After the above, the AMC/RO will re-adjudicate the Veteran's claim for service connection for schizophrenia, and then readjudicate the issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for hearing loss and entitlement to service connection for tinnitus, based on all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


